Citation Nr: 0119612	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  00-06 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for purposes of VA death benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946.  

This matter came before the Board of Veterans Appeals (Board) 
from a November 1999 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York that the appellant did not meet the basic eligibility 
requirements for VA death benefits.  A hearing was held 
before the undersigned member of the Board in Washington, 
D.C. in May 2001.  


FINDINGS OF FACT

1.  According to the appellant, she and the veteran, who were 
not legally married, cohabited from May 1988 to October 1994, 
and held themselves out to be husband and wife.

2.  The veteran died in February 1995.

3.  Prior to residing with the veteran, the appellant was 
married to another person and apparently separated from this 
person in 1981; they were never legally divorced, nor was the 
marriage legally annulled, and this husband died in May 1996.  


CONCLUSION OF LAW

The appellant and the veteran were not married at the time of 
the veteran's death, and the appellant is not the surviving 
spouse of the veteran.  38 U.S.C.A. § 101(3) (West 1991 & 
West 2000); 38 C.F.R. §§ 3.1(j), 3.50, 3.52 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the appellant is appealing the 
November 1999 determination by the RO that the appellant was 
not entitled to VA death pension benefits.  The RO denied the 
appellant's application based on a finding that she was not 
married to the veteran at the time of his death, and as such 
was not his surviving spouse.  

The facts in this matter are not, generally, in dispute.  
According to a death certificate, the veteran died on 
February [redacted], 1995, and in October 1998, the appellant filed 
an application for VA death pension benefits (VA Form 21-
534), claiming to be the veteran's common-law wife, noting 
that she resided with the veteran from May 1988 until the 
time of his death.  She also noted on the application that 
she was married to someone (hereafter also referred to as her 
"husband") other than the veteran in 1975 and that this 
marriage ended in (approximately) 1981.  In a Statement of 
Marital Relationship (VA Form 21-4170) received in December 
1998, the appellant indicated that she was married to this 
person and that they separated in August 1981.  

In this statement, she also indicated that she resided with 
the veteran as common-law husband and wife from May 1988 to 
October 1994. 

In September 1999, the appellant submitted a certified copy 
of her husband's death certificate, which reflected that he 
died on May [redacted], 1996, which was subsequent to the veteran's 
death.  

In various statements and during the May 2001 Board hearing, 
the appellant has related that her husband essentially 
abandoned her in September 1981.  She indicated that she had 
been away from their apartment for a period of time visiting 
her sick mother, and upon her return discovered that her 
husband had left her and given up the apartment, leaving her 
homeless.  She testified that she did not see her husband for 
over twenty years, and that it was only until she recently 
sought out his family that she discovered that he had died.  
She noted that after she met the veteran (referred to as her 
second husband) it was as if she had never known her husband, 
and that she and the veteran were happy.  She also confirmed 
that she had never legally divorced her husband.  

The Board notes that in order to be entitled to improved 
death pension benefits as a "surviving spouse" of a veteran, 
the applicant must have been the veteran's spouse at the time 
of the veteran's death and have lived continuously with the 
veteran from the date of their marriage to the date of the 
veteran's death, except where there was a separation due to 
the misconduct of, or procured by, the veteran without the 
fault of the spouse.  38 U.S.C.A. § 101(3) (West 1991 & West 
2000).  The term "spouse" means a person of the opposite sex 
whose marriage to the veteran meets the requirements of 
38 C.F.R. § 3.1(j) (2000).

Under this regulation, marriage means a marriage valid under 
the law of the place where the parties resided at the time of 
the marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 U.S.C.A. 
§ 103(c) (West 1991 & Supp. 2000); 38 C.F.R. § 3.1(j) (2000). 

In New York, common-law marriages are not recognized as 
valid, unless entered into prior to April 29, 1933.  See NY 
CLS Dom Rel § 11 (2001); People v. Massaro, 288 N.Y. 211 
(1942).  Thus, any attempted common law marriage by the 
appellant to the veteran was not valid under New York law 
and, therefore, was not valid for purposes of 38 C.F.R. §§ 
3.1(j) and 3.50(b).  

However, under the provisions of 38 C.F.R. § 3.52, a marriage 
that is otherwise invalid under state law may be "deemed 
valid" for VA purposes if certain requirements are met.  See 
38 U.S.C.A. § 103(a) and 38 C.F.R. §§ 3.52, 3.205(c), as 
interpreted by VAOPGCPREC 58-91 (June 17, 1991).  In that 
opinion, the General Counsel held:

[Section] 103(a) of Title 38, United 
States Code, provides in part that, where 
it is established that a claimant for 
gratuitous veteran's death benefits 
entered into a marriage with a veteran 
without knowledge of the existence of a 
legal impediment to that marriage, and 
thereafter cohabited with the veteran for 
one year or more immediately preceding 
the veteran's death, such marriage will 
be deemed to be valid.  The requirement 
of a marriage ceremony by a jurisdiction 
which does not recognize common law 
marriage constitutes a "legal impediment" 
to such a marriage for purposes of that 
section.

VAOPGCPREC 58-91 (June 17, 1991).

In other words, if the legal impediment to an attempted 
marriage is the lack of a marriage ceremony necessary in a 
state that does not recognize common law marriages, the VA 
may deem such a marriage valid for benefits purposes where 
the facts demonstrate that the appellant was without 
knowledge of the legal impediment at the time the invalid 
marriage was contracted.  See Dedicatoria v. Brown, 8 Vet. 
App. 441, 444 (1995) (wherein the United States Court of 
Appeals for Veterans Claims (Court) interprets 38 C.F.R. § 
3.52 "to require that determination of appellant's knowledge 
with respect to the legal impediment must be viewed in terms 
of what the appellant's state of mind was at the time that 
the invalid marriage was contracted").  

Without conceding that such was the case, the Board notes 
that it may very well be that the appellant in this case was 
unaware that New York did not recognize common-law marriage, 
and that she entered into a relationship with the veteran 
that would have constituted a valid common-law marriage if 
New York recognized such marriages (the effect of the 
appellant's testimony and statements is to obviously raise 
the issue of whether the veteran and the appellant's 
cohabitation and representations to the public over the 
period of six years constituted a valid common-law marriage 
that would satisfy the marriage requirements for a period 
that would exceed the minimum one-year period required by 
law).

However, what is clear from the record is that the appellant 
was never legally divorced from her husband, who died after 
the veteran had died, nor was the marriage annulled; and the 
appellant, who has been forthright in this matter, does not 
contend otherwise.  

The appellant essentially argues that she and the veteran had 
lived as man and wife for over six years and were known as 
man and wife in their community, and the Board has no reason 
to believe otherwise.  However, and again, the appellant was 
married to another person, despite the alleged trying 
circumstances surrounding their separation, while residing 
with the veteran and at the time of his death.  Thus, there 
was a legal impediment (bigamy) to a marriage (common-law or 
ceremonial) to the veteran throughout his lifetime (and the 
appellant has acknowledged that she was never divorced from 
her husband, and she was no doubt aware of the impediment, 
despite her belief that she was "married" to the veteran).  
As such, even if common-law marriages were recognized in New 
York, she would have been legally impeded from entering into 
same.  

The Board sympathizes with the appellant.  However, based on 
the uncontradicted evidence, the appellant was not the spouse 
of the veteran when he died; as such, she can not be 
recognized as the "surviving spouse" of the veteran for VA 
death benefits.  It is noted that as the disposition of this 
claim is based on the law, and not on the evidence, the claim 
must be denied on the basis of lack of legal merit.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

As a final point, the Board notes that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  The bill 
also establishes a number of procedural requirements for VA 
in dealing with claims for benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The RO has not specifically addressed this new legislation 
with regard to this claim on appeal.  However, by virtue of 
the March 2000 statement of the case, the appellant has been 
given notice of the evidence necessary to support the claim.  
The Board finds the duty to assist the appellant in the 
development of the claim under the VCAA has been met.  Again, 
where, as here, the law is dispositive, the appeal must be 
terminated or denied as without legal merit.  Sabonis, supra.  
As such, even if applicable, further development consistent 
with the dictates of Veterans Claims Assistance Act of 2000 
would not result in a different outcome of this matter.



							(CONTINUED ON NEXT PAGE)



ORDER

The appeal is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

